Citation Nr: 0625662	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  01-07 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation greater than 40 
percent for right greater trochanteric bursitis with post-
traumatic arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from August 1989 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.  

This case was remanded by the Board on October 7, 2003 for 
further development.  An April 2004 rating action awarded an 
increase in the evaluation for right greater trochanteric 
bursitis with post-traumatic arthritis of the right hip from 
20 percent to 40 percent, effective from August 26, 1998.  
The case now returns to the Board.

Statements by the VA examiner in September 2004 regarding the 
veteran's employment limitations could be construed as a 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU).  This matter has not 
been developed for appellate review and is referred to the RO 
for appropriate action.


FINDING OF FACT

The right greater trochanteric bursitis with post-traumatic 
arthritis of the right hip is manifested by severe limitation 
of motion, but no findings of ankylosis of the right hip 
joint, flail joint, or fracture residuals with false joint or 
nonunion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for right greater trochanteric bursitis with post-traumatic 
arthritis of the right hip have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.71a,  
Diagnostic Codes 5250, 5252, 5254, 5255, 5261, 5275 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

Following the Board's October 7, 2003 remand, VA provided the 
veteran with the notice required by the VCAA by a letter 
dated October 2003.  VA informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  It specifically noted the elements necessary 
to establish an increased rating, and essentially made the 
veteran aware that he should submit any evidence he had that 
pertained to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that VA readjudicated the veteran's 
claim following the provision of the required notice in 
October 2003 and the completion of all indicated development 
of the record.  Therefore, the veteran has not been unfairly 
prejudiced by the timing or content of the notice.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the veteran's increased 
rating claim, no initial disability rating or effective date 
matter arises, and there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not unfairly prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2005).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2005).  
Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Evaluations of disabilities of the hip and thigh are rated 
under Diagnostic Codes  5250 through 5255.  38 C.F.R. § 
4.71a, Diagnostic Codes 5250-5255 (2005).  Diagnostic Code 
5010 provides that arthritis due to trauma, substantiated by 
X-ray findings, as in the present case, is to be rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is to be 
rated based on limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Although, there are no rating criteria that specifically 
address limitation of motion of the hip, the veteran's 
limitation of motion may be rated by analogy to Diagnostic 
Code 5252, for limitation of motion of the thigh.  See 38 
C.F.R. §§ 4.20, 4.27 (2005) (prescribing that when a 
particular disability for which the veteran is service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous).  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349-350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Such rating by 
analogy is particularly appropriate here, as the hip and 
thigh are grouped together in the Diagnostic Codes.

In this case, the veteran's service-connected right hip 
disability has been evaluated by VA as 40 percent disabling 
under Diagnostic Code 5252 for limitation of flexion of 
thigh.  Under Diagnostic Code 5252, flexion of the thigh 
limited to 10 degrees warrants a 40 percent disability 
evaluation.  There is no higher disability evaluation under 
this Diagnostic Code.  A 60 percent evaluation is available 
for disabilities of the hip and thigh where there is evidence 
of favorable ankylosis of the hip, in flexion at an angle 
between 20 and 40 degrees, and slight adduction or abduction.  
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2005).

VA examination reports dated January 1999 and October 2000 
reflect that the veteran walked with a limp.  By October 
2000, he was using a cane.  The veteran's right hip flexion 
was in the 90-105 degree range.  Abduction was in the 20-30 
degree range.  Internal rotation ranged from 5-10 degrees; 
external rotation, to 20 degrees.  The examiner noted in both 
reports that the veteran had pain on extremes of motion.  
September 1999 X-rays showed deformity of the proximal femur 
and acetabulum compatible with healed trauma, and 
degenerative changes at the right hip joint.  The October 
2000 report referenced June 2000 X-rays, which indicated 
changes in the femoral head, suspicious of avascular necrosis 
and degenerative joint disease.  Subsequent MRI findings 
included degenerative arthritis of the right hip joint with a 
benign acetubula cyst, however, avascular necrosis was not 
indicated.  The October 2000 report also notes that the 
veteran's right leg was .50 inch shorter than his left leg, 
and that all weight bearing on his right leg is painful.  

A Social Security Administration (SSA) medical examination 
report dated October 2001 reflects limitation of motion 
findings similar to those reflected in the VA examination 
reports.  The SSA examiner concluded that the veteran could 
carry out no more than a sedentary job, sitting, walking or 
standing no more than at one hour intervals, with rest 
periods every 60 to 90 minutes and a work-day of no longer 
than 6 hours.  The November 2001 SSA decision, which cites 
the October 2001 SSA medical report, found that the veteran's 
right hip disability was expected to preclude employment for 
at east 12 consecutive months.

A VA examination report dated September 2004 reflects that 
the veteran was able to write, feed, bathe and groom himself, 
and attend to his bowel and bladder needs.  The range of 
motion was similar to that of earlier VA examinations.  Pain 
was noted on all range of motion testing.  The veteran's 
right leg was found to be .25 inch shorter than the left leg.  
The VA examiner concurred with the October 2001 SSA 
assessment pertaining to the veteran's employability.

During the August 2002 hearing before the undersigned, the 
veteran testified that he had not worked since 1999 when he 
lost his job with the United States Postal Service.  He also 
testified that the pain medication he was taking at that time 
was no longer working. 

When assessing the severity of a musculoskeletal disability 
that is at least partly rated on the basis of limitation of 
motion, VA must also consider the extent that the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") 
due to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).  VA rating criteria for disabilities of the hip and 
thigh do not address pain.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250-5255.  In an April 2004 rating decision, VA 
granted an increase to 40 percent on the basis of the 
veteran's pain, and this decision remained uncontradicted in 
VA's January 2006 SSOC.

The veteran is receiving the maximum schedular rating for 
limitation of motion of the right thigh, absent evidence of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  There is no evidence that the veteran has ankylosis 
of his right hip.  

The Board has also considered whether the veteran was 
entitled to a compensable disability evaluation under other 
applicable Diagnostic Codes, including 5254-5255, 5261 and 
5275.  However, there is no evidence of: Flail joint of the 
right hip, see 38 C.F.R. § 4.71a, Diagnostic Code 5254 
(2005); or Fracture residuals with nonunion or false joint, 
see 38 C.F.R. § 4.71a, Diagnostic Codes 5255 (2005).  
Diagnostic Code 5275 is not for application because 
disability ratings of 50 or 60 percent require evidence of 
shortening of a leg from 3.25 to 4 inches or over 4 inches, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2005).  The evidence of record reflects a shortening of the 
veteran's right leg of only .50 inch. 

The Board has considered whether the veteran's service-
connected disability of the right hip, alone, presents an 
exceptional or unusual disability picture, sufficient to  
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board may raise the question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd, supra.  No evidence 
has been presented showing factors not already contemplated 
by the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected disability, as to render impractical the 
application of the regular schedular standards.  The regular 
schedular standards and the rating currently assigned 
adequately compensate the veteran for any adverse impact 
caused by his right hip disability.  Therefore, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  

Accordingly, the Board finds that a disability evaluation 
higher than 40 percent for the veteran's service-connected 
right hip disability is unwarranted.  As the preponderance of 
the evidence is against the veteran's claims for a disability 
rating higher than 40 percent, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2005).  Since the veteran's right hip disability has 
been, at most, 40 percent disabling since filing his claim, 
he is not entitled to a "staged" rating under Fenderson 
because this represents his maximum level of functional 
impairment during the relevant time period at issue.  
Fenderson, supra. 


ORDER

Entitlement to an increased disability evaluation for right 
greater trochanteric bursitis with post-traumatic arthritis 
of the right hip, currently evaluated as 40 percent 
disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


